                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CLIFFORD L. MOODY, III
ADC #653750                                                            PLAINTIFF

V.                       CASE NO. 4:19-CV-787-LPR-BD

LUCAS EMBERTON                                                       DEFENDANT


                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 3rd day of December, 2019.



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
